            Case 1:20-cv-01732-RC Document 15 Filed 09/08/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                  Plaintiff,
 v.
                                                         Civil Action No. 1:20-cv-01732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND                                      DEFENDANTS’ OPPOSITION TO
 INFORMATION MANAGEMENT                                PLAINTIFF’S MOTION TO EXPEDITE
 DIRECTORATE, et. al.,

                  Defendants.


       Defendant respectfully provides this memorandum in opposition to Plaintiff’s Motion to

Expedite this case pursuant to 28 U.S.C. § 1657(a). See ECF No. 11 (“Pl.’s Mot.”). Because

Plaintiff has not demonstrated facts warranting expedition, the motion should be denied.

       1.      Under 28 U.S.C. § 1657, the general expedition provision, courts “shall expedite

the consideration of any action . . . for temporary or preliminary injunctive relief, or any other

action if good cause therefor is shown.” 28 U.S.C. § 1657(a). Good cause is shown where a

constitutional or Federal statutory right, including under FOIA, “would be maintained in a

factual context that indicates that a request for expedited consideration has merit.” Id. As

Plaintiff’s motion points out, the statute indicates a Congressional intent to expedite FOIA cases

that merit expedition. See Pl.’s Mot. at 1-2 (citing legislative history). Nonetheless, even in

FOIA cases, expedition is not automatic. The statute requires “case-by-case decision making,”

Freedom Commc’ns Inc. v. F.D.I.C., 157 F.R.D. 485, 487 (C.D. Cal. 1994), that is, only

“[l]itigants who can persuasively assert that there is a special public or private interest in

expeditious treatment of their case will be able to use the general expedition provision.” House

Report at 4, 1984 U.S.C.C.A.N 5782.


                                                   1
            Case 1:20-cv-01732-RC Document 15 Filed 09/08/20 Page 2 of 4




       2.      Absent such a showing, courts generally “adhere to the traditional civil litigation

sequence . . . . [I]f [Plaintiff] does truly face imminent harm, the appropriate procedure would be

for [Plaintiff] to move for a preliminary injunction, not for the Court to expedite [] briefing with

no good cause shown.” G.Y.J.P. by & through M.R.P.S. v. Wolf, No. 1:20-CV-01511 (TNM),

2020 WL 4192490, at *2 (D.D.C. July 21, 2020). In evaluating a motion to expedite, Courts

may look to whether a Plaintiff delayed filing its § 1657 motion to expedite for many weeks after

filing the initial Complaint. Comm. on Ways & Means, U.S. House of Representatives v. U.S.

Dep't of the Treasury, No. 1:19-CV-01974, 2019 WL 4094563, at *1 (D.D.C. Aug. 29, 2019)

(“The Committee’s request comes seven weeks after it first filed the Complaint. . . . it is not clear

why only now the Committee asks for expedited consideration of this matter.”).

       3.      Here, Plaintiff claims to have an “urgent need” for expediting the case because its

requests pertain to a matter of public importance, and because there is an upcoming Presidential

election. See Pl.’s Mot at 3. This showing is insufficient. Scores of FOIA litigants who filed

earlier than Plaintiff could credibly purport to seek information regarding matters of similar

public importance, and every one of them also faces an upcoming Presidential election. Plaintiff

presents no reason why this case should take precedence over these earlier-filed cases.

Moreover, the timing of Plaintiff’s motion belies its claim of urgent need, as Plaintiff waited

nearly two months to file this motion. Cf. Ways & Means, 2019 WL 4094563, at *1.

       4.      Finally, as Plaintiff itself recognizes, Plaintiff’s motion simply requests that this

case move quickly. But Plaintiff has already demonstrated it can control the pace of the case, for

example, by filing of a partial motion for summary judgment challenging the agencies’

administrative expedition decisions under FOIA, ECF No. 13. For the reasons that will be

described in Defendants’ forthcoming opposition to Plaintiff’s Partial Motion for Summary



                                                  2
             Case 1:20-cv-01732-RC Document 15 Filed 09/08/20 Page 3 of 4




Judgment, the Defendants’ administrative decisions to deny expedition were proper, and

Plaintiff’s claims on this issue therefore fail. Where FOIA provides Plaintiff no right to

expedition, Plaintiff may not lean on this more general statute to attempt to obtain records more

quickly. 1

         Plaintiff has not shown good cause for expedition under 28 U.S.C. § 1657, and the

motion must therefore be denied.


    DATED: September 8, 2020                   Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director, Federal Programs Branch

                                               /s/ Christopher R. Healy
                                               CHRISTOPHER R. HEALY
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs
                                               Branch 1100 L St, N.W.
                                               Washington, D.C. 20530
                                               Telephone: (202) 514-8095
                                               Facsimile: (202) 616-8470
                                               E-mail: Christopher.Healy@usdoj.gov

                                               Counsel for Defendants


                                 CERTIFICATE OF SERVICE



1
  Plaintiff’s motion includes a lengthy footnote that takes issue with the way that Defendants’
counsel represented Plaintiff’s position in Defendants’ Motion to Stay the Answer Deadline,
ECF No. 8. It is not clear to Defendants what was meant by this footnote or its relevance to the
instant motion. Regardless, Defendants stand by their representation that Plaintiff did not oppose
the stay motion, because the motion only sought an extension of the Answer deadline. To the
extent that Plaintiff is concerned that the non-NSC Defendants wish to file a motion to dismiss
the remaining claims, Defendants clarify that they do not anticipate filing any such motion,
although they reserve the right to do so.
                                                 3
          Case 1:20-cv-01732-RC Document 15 Filed 09/08/20 Page 4 of 4




       I hereby certify that on September 8, 2020, a copy of the foregoing was filed electronically

via the Court’s ECF system, which effects service upon counsel of record.

                                             /s/ Christopher R. Healy

                                             Christopher R. Healy
                                             Trial Attorney, U.S. Department of Justice




                                                4
